Title: From John Adams to Michel Lagoanere, 18 December 1779
From: Adams, John
To: Lagoanere, Michel


     
      Sir
      Corunna December 18. 1779
     
     I thank you for your ready Answer to my Letter of the Sixteenth and for the Itinerary.
     After deliberating as maturely as I can, upon the Contents of your Letter of the 17th, I have concluded, to go to Madrid, and therefore request that you would hire a Coach of four Places, and a Cabriolet of two Places, and Mules for the other four Persons as soon as possible. If a Cabriolet cannot be had there must be two other Mules.
     We are all determined to Strip ourselves as bare of Baggage as possible and carry nothing but what is of indispensable Necessity. The rest We shall leave here in Chests which We shall ask the favour of the french Consul to send on Board the frigate the Sensible, to be transported to Brest there to be left in the Care of Mr. Constintin the American Agent, or Mr. Moylan at L’orient, or Mr. Schweighauser at Nantes or Mr. Bonfield at Bourdeaux, either of which Gentlemen will inform me at Paris of the Receipt of them. Captain Chavagne will readily take this Trouble upon himself. Or if the Consul can send them by any other Frigate it will be as well.
     I shall Submit it to you entirely to make the best Bargain you can for the Carriages and Mules, and to give me a Copy of the Contract in Writing. And I pray, if it is possible that We may be ready to sett off, upon our Journey by Monday Morning. I have the Honour to be, with much Respect, sir your most obedient Servant
    